—Determination of respondent State Liquor Authority dated July 27, 1994, suspending petitioner’s liquor license for 60 days and imposing a $1,000 bond forfeiture, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Carol Arber, J.], entered February 9, 1995) is dismissed, without costs.
Substantial evidence supports respondent’s finding that petitioner sold beer to an underage police cadet without asking for identification in violation of Alcoholic Beverage Control Law § 65 (1). Conflicts in the record concerning the identity of the cashier who took the cadet’s money, and the testimony of petitioner’s witnesses that petitioner does not sell beer to younger-looking customers without checking proof of age, raised issues of credibility that are for respondent to resolve (see, Matter of Stork Rest. v Boland, 282 NY 256, 267, 274). The penalty is not so disproportionate to the offense as to shock the conscience (see, Matter of Humadi v New York State Liq. Auth., 210 AD2d 109, 110, citing Matter of Barnett v O’Connell, 279 *299App Div 449, 450). Concur — Sullivan, J. P., Milonas, Ellerin, Rubin and Kupferman, JJ.